EXHIBIT Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 2777 East Camelback Road Suite 375 Phoenix, AZ 85016 www.capitolbancorp.com Analyst Contact: Media Contact: Michael M. Moran Chief of Capital Markets 877-884-5662 Stephanie Swan Director of Shareholder Services 517-372-7402 CAPITOL BANCORP REPORTS THIRD QUARTER RESULTS RECENT 2009 HIGHLIGHTS · Total Assets of $5.4 Billion · Total Capital Approximating 11% · Sale of One Affiliate Bank Completed · Four Additional Divestitures In Process · Regional Consolidations In Process LANSING, Mich. and PHOENIX, Ariz.: October 22, 2009: Capitol reported a net loss for the third quarter of approximately $30.9 million.The net loss per share for the quarter ended September 30, 2009 was $1.78, compared to a net loss of $1.90 per diluted share reported for the third quarter of 2008. Consolidated assets were static year-over-year at approximately $5.4 billion, but reflect an annualized 6 percent decrease for the nine months ended September 30, 2009 from the approximate $5.7 billion reported at the beginning of the year, as a result of the implementation of the Corporation’s capital preservation and balance sheet deleveraging strategies.Consistent with these efforts, total portfolio loans approximated $4.2 billion at September 30, 2009, a 10 percent decline year-over-year and a more than 11 percent decline from the approximate $4.7 billion level at the beginning of the year.Total deposits increased over 5 percent to $4.5 billion from the approximate $4.3 billion reported at September 30, 2008, reflecting the Corporation’s focus on enhancing its core funding mix in this environment by emphasizing more traditional relationship-oriented deposit-gathering versus non-customer-centric borrowings.Consequently, since year-end 2008, total deposits have been relatively unchanged and reflect a modest 4 percent decline from the previous quarter. Capitol’s Chairman and CEO Joseph D. Reid said, “Our continuing efforts to deleverage the consolidated balance sheet have been reinforced with the announcement of the divestitures of five affiliate banks, one of which was completed in the third quarter, as well as the consolidation of multiple bank charters in several regions.These pending transactions, coupled with the proposed spin-off of Michigan Commerce Bancorp, will serve to preserve capital resources and 1 of 16 enhance the balance sheet strength of Capitol as we continue to face significant economic and operating challenges.”Added Reid, “In this environment, the analyst and investor communities are focusing on two key performance metrics for the banking sector: the ‘pre-tax, pre-provision’ operating results and the ‘tangible equity’ measure of core balance sheet strength.When appropriately adjusted for noncontrolling interests, Capitol’s ‘pre-tax, pre-provision’ operating results approximated $0.3 million for the third quarter of 2009 ($9.6 million for the nine-month period).And, even with a challenging first nine months of 2009 that has witnessed Capitol’s provision for loan losses totaling $113 million while supporting a $5.4 billion balance sheet, the Corporation’s ‘tangible equity’ level, inclusive of noncontrolling interests in consolidated subsidiaries, was a strong 6.4 percent at September 30, 2009.”Chairman Reid stated further, “We remain resolute in our objectives to build balance sheet strength, enhance corporate-wide liquidity, marshal resources and preserve core capital to support our organization.” Proposed Spin-Off of Michigan Commerce Bancorp Limited In July 2009, Capitol announced its intention to separate the operations of Michigan Commerce Bancorp Limited (“MCBL”) as an independent publicly-traded company.Upon completion of the proposed spin-off, Capitol will continue to be a bank holding company on a national basis and MCBL will become a separate publicly-traded bank holding company consisting of the substantial majority of Capitol’s prior Michigan-based banks (see pages 12 through 14 for pro forma financial statements illustrating the proposed spin-off and pending bank sales). In the proposed spin-off, Capitol’s shareholders will receive shares of MCBL common stock according to a distribution ratio.The distribution ratio and related record date for the proposed distribution will be determined at a later date.The proposed spin-off is subject to a number of contingencies.The proposed transaction will enable the two separate publicly-traded companies to focus on maximizing opportunities for the distinct business markets of each, and will allow both Capitol and MCBL to each develop and implement strategic plans which fit their specific markets and operations, resulting in enhanced shareholder value in both companies. MCBL’s consolidated total assets approximated $1.3 billion or about 23 percent of Capitol’s total assets as of September 30, 2009.If the proposed spin-off had been completed on September 30, 2009, consolidated assets for Capitol would have totaled approximately $4.1 billion, while reflecting a material decline in nonperforming assets and a modest increase in the consolidated total capital ratio. Affiliate Bank Divestitures and Regional Bank Consolidations Capitol previously announced intentions to sell certain affiliate banks and consolidate others in several regions.In the second quarter, Capitol announced that it had entered into definitive agreements to sell the following five institutions: Yuma Community Bank, located in Yuma, Arizona; Bank of Belleville, located in Belleville, Illinois; Bank of Santa Barbara, located in Santa Barbara, California; 1st Commerce Bank, located in North Las Vegas, Nevada; and Community Bank of Rowan, located in Salisbury, North Carolina.In September, the sale of Yuma Community Bank was completed.The four pending divestitures are subject to regulatory approvals along with other customary contingencies and are expected to be completed in the coming months. 2 of 16 At September 30, 2009, the four pending divestitures had total assets of approximately $313 million ($116 million included in consolidated total assets), and, with transaction book value multiples in a range of 1.4x to 1.6x of tangible equity, collectively represent in excess of $40 million of “franchise” value.The pro forma balance sheet implications and related pro forma results of operations regarding these transactions are attached (see pages 12 and 14), serving to highlight the potential capital preservation benefits of these deleveraging transactions. Additionally, Capitol has announced its plans to consolidate affiliate banks in several regions.During the first quarter of 2009, nine Michigan bank affiliates were consolidated into what is today Michigan Commerce Bank, with an application to merge a tenth Michigan-based affiliate into this entity currently pending regulatory approval. In Arizona, application has been made to merge five affiliate banks in the Phoenix area.In the state of Washington, Capitol intends to consolidate four affiliate banks into one charter, to operate as Bank of the Northwest, and in Nevada, four banks are intended to merge and operate as Bank of Las Vegas.All proposed consolidations are subject to regulatory approval and other contingencies. Chairman Reid stated, “In an effort to enhance balance sheet strength and preserve core capital, we have implemented plans designed to strategically realign our resources through select divestitures and consolidations.These initiatives will allow us to reallocate capital resources to markets currently struggling due to the turbulent economic environment, as well as to markets that are experiencing opportunities for growth.In addition, these initiatives will serve to better align our risk-management oversight nationwide while driving operating efficiencies within our consolidated network.With continued uncertainty and turmoil on the economic front, and the ongoing effects and implications of the national recession, we remain committed to ensuring that Capitol and its affiliate banks continue to build balance sheet strength and liquidity to weather this difficult and challenging climate.” Quarterly Performance In the third quarter of 2009, consolidated net operating revenues were approximately $47.2 million, a slight decrease compared to the approximate $48 million reported for the same period in 2008, reflecting the impact of a static earning asset profile over the past twelve months, combined with elevated levels of nonperforming assets causing pressure on spread revenue sources.Even with continued increases in the amount of nonperforming assets, the Corporation experienced modest improvement in its consolidated net interest margin for the second consecutive quarter.A concerted effort to focus on core deposit funding sources, as referenced earlier, coupled with both empirical and anecdotal evidence of better pricing opportunities on loans in certain markets, has helped offset the effect of increases in nonearning assets and the typical margin pressure commensurate with efforts to build system-wide liquidity.Cash and cash equivalents totaled nearly $900 million, or more than 16 percent of the Corporation’s consolidated total assets at September 30, 2009.The net interest margin increased to 3.13 percent in the third quarter from 3.02 percent for the three months ended June 30, 2009 and 2.81 percent in the first quarter of 2009. The Corporation continues to emphasize the reduction of operating expenses through salary and staffing reductions, operational efficiencies and tight controls on corporate overhead. Noninterest, or operating, expenses increased 3.1 percent year-over-year to approximately $55.5 million in the quarter ended September 30, 2009.This more modestincrease was accomplished despite dramatic increases inboth costs associated with foreclosed properties and other real estate owned (which approximated $9.8 million in the recent quarter versus $2.0 million in the 3 of
